         Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 1 of 13

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)                               USDC SDNY
asands@ipcounselors.com                                DOCUMENT
Brieanne Scully (BS 3711)                              ELECTRONICALLY FILED
bscully@ipcounselors.com                               DOC #:
Danielle S. Yamali (DY 4228)                           DATE FILED: 5/5/2020
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SMART STUDY CO., LTD.,
                                                       20-cv-1733 (MKV)
 Plaintiff

 v.                                                     PRELIMINARY
                                                     INJUNCTION ORDER
 A PLEASANT TRIP STORE, et al.,

 Defendants
          Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 2 of 13



         WHERAS, Plaintiff 1 having moved ex parte on February 27, 2020 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery (Dkts. 12 – 16);

         WHEREAS, the Court entered an Order granting Plaintiff’s Application on February 27,

2020 which ordered Defendants to appear on March 19, 2020 at 3:00 p.m. to show cause why a

preliminary injunction should not issue (Dkt. 21);

         WHEREAS, the Court subsequently entered an Order on March 5, 2020, extending the

TRO and rescheduling the March 19, 2020 show cause hearing to May 5, 2020 at 3:00 p.m.

(“March 5, 2020 Order”) (Dkt. 18);

         WHEREAS, on March 16, 2020 and March 17, 2020, pursuant to the alternative methods

of service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed

in support of the Application and the March 5, 2020 Order on each and every Defendant;

         WHEREAS, on May 4, 2020, Plaintiff filed a Certificate of Service affirming that service

had been effected on each and every Defendant (Dkt. 20), and Plaintiff’s counsel represented the

same at the Show Cause Hearing on May 5, 2020;

         WHEREAS, on May 5, 2020 at 3:00 p.m., Plaintiff appeared at the Show Cause Hearing.

No Defendants appeared.

         For the reasons stated on the record at the Show Cause Hearing and in the Court’s separate

opinion detailing Findings of Fact and Conclusions of Law, IT IS HEREBY ORDERED:

    1. The injunctive relief previously granted in the TRO shall remain in place through the


1
  Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Glossary in
the Complaint.

                                                           1
 Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 3 of 13



pendency of this litigation. Issuing this Order is warranted under Federal Rule of Civil

Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and determination of this

   action or until further order of the Court:

       i. manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling and/or otherwise dealing in

           Counterfeit Products or any other products bearing the Baby Shark Marks

           and/or Baby Shark Works and/or marks or artwork that are confusingly or

           substantially similar to, identical to and constitute a counterfeiting and/or

           infringement of the Baby Shark Marks and/or Baby Shark Works;

       ii. directly or indirectly infringing in any manner any of Plaintiff’s Baby Shark

           Marks and/or Baby Shark Works;

      iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

           Baby Shark Marks and/or Baby Shark Works, to identify any goods or services

           not authorized by Plaintiff;

      iv. using any of Plaintiff’s Baby Shark Marks and/or Baby Shark Works or any

           other marks and/or artwork that are confusingly or substantially similar to the

           Baby Shark Marks and/or Baby Shark Works on or in connection with

           Defendants’ manufacturing, importing, exporting, advertising, marketing,

           promoting, distributing, displaying, offering for sale, selling and/or otherwise

           dealing in Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any



                                          2
Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 4 of 13



        action which is likely to cause confusion, cause mistake and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale or sold by

        Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

        any product manufactured, imported, exported, advertised, marketed,

        promoted, distributed, displayed, offered for sale or sold by Defendants and

        Defendants’ commercial activities and Plaintiff;

    vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

        disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

        computer files, data, business records, documents or any other records or

        evidence relating to their User Accounts, Merchant Storefronts or Defendants’

        Assets and the manufacture, importation, exportation, advertising, marketing,

        promotion, distribution, display, offering for sale and/or sale of Counterfeit

        Products;

   vii. effecting assignments or transfers, forming new entities or associations, or

        creating and/or utilizing any other platform, User Account, Merchant Storefront

        or any other means of importation, exportation, advertising, marketing,

        promotion, distribution, display, offering for sale and/or sale of Counterfeit

        Products for the purposes of circumventing or otherwise avoiding the

        prohibitions set forth in this Order; and

   viii. knowingly instructing, aiding or abetting any other person or business entity in

        engaging in any of the activities referred to in subparagraphs 1(a)(i) through



                                       3
 Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 5 of 13



            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

            Merchant Storefronts, including, without limitation, continued operation of

            Defendants’ User Accounts and Merchant Storefronts insofar as they are



                                             4
     Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 6 of 13



               connected to the Counterfeit Products;

           ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

               disposing of and/or dealing with any computer files, data, business records,

               documents or any other records or evidence relating to the Defendants’ User

               Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of



                                              5
 Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 7 of 13



        Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

        and Eastern Districts of New York and Defendants who are served with this Order shall

        provide written responses under oath to such interrogatories within fourteen (14) days

        of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

        34 of the Federal Rules of Civil Procedure and Defendants who are served with this

        Order, their respective officers, employees, agents, servants and attorneys and all

        persons in active concert or participation with any of them who receive actual notice of

        this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff’s counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.       account numbers;

  ii.      current account balances;

 iii.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 iv.        any and all account opening documents and records, including, but not limited to,

            account applications, signature cards, identification documents, and if a business

            entity, any and all business documents provided for the opening of each and every

            of Defendants’ Financial Accounts;



                                              6
 Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 8 of 13



  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,

        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

        and

  x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

        Products, or any other products bearing one or more of the Baby Shark Marks



                                          7
        Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 9 of 13



                  and/or Baby Shark Works and/or marks or artwork that are confusingly or

                  substantially similar to, identical to and constitute a counterfeiting and/or

                  infringement of the Baby Shark Marks and/or Baby Shark Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                  and listing history under such accounts and Defendants’ Financial Accounts with

                  any and all Financial Institutions associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts; and




                                                   8
    Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 10 of 13



    iv.      Defendants’ manufacturing, importing, exporting, advertising, marketing,

             promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

             Products, or any other products bearing the Baby Shark Marks and/or Baby Shark

             Works and/or marks or artwork that are confusingly or substantially similar to,

             identical to and constitute an infringement of the Baby Shark Marks and/or Baby

             Shark Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order and the separate opinion (once it is filed)

          detailing the Court’s Findings of Fact and Conclusions of Law, and (ii) a link to a secure

       website (including NutStore, a large mail link created through Rmail.com or via

       website publication through a specific page dedicated to this Lawsuit accessible

       through ipcounselorslawsuit.com) where each Defendant will be able to download a

       PDF copy of this Order and the separate opinion (once it is filed) detailing the Court’s

          Findings of Fact and Conclusions of Law, to Defendants’ e-mail addresses to be

       determined after having been identified in Schedule A pursuant to Paragraph V(C) of

          the TRO or may otherwise be determined; or

   b) delivery of a message to Defendants through the same means that Plaintiff’s agents

          have previously communicated with Defendants, namely the system for

          communications established by the Third party Service Providers on their respective

          platforms, and providing a link to a secure website (such as NutStore or a large mail

          link created through Rmail.com) where each Defendant will be able to download a PDF



                                                9
    Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 11 of 13



       copy of this Order and the separate opinion (once it is filed) detailing the Court’s

       Findings of Fact and Conclusions of Law.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order and the separate opinion (once it is filed)

          detailing the Court’s Findings of Fact and Conclusions of Law, and (ii) a link to a

          secure website where PayPal will be able to download a PDF copy of this Order

          and the separate opinion (once it is filed) detailing the Court’s Findings of Fact and

          Conclusions of Law via electronic mail to EE Omaha Legal Specialist at

          EEOMALegalSpecialist@paypal.com;




                                             10
Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 12 of 13



  b) delivery of: (i) a PDF copy of this Order and the separate opinion (once it is filed)

     detailing the Court’s Findings of Fact and Conclusions of Law, and (ii) a link to a

     secure website where AliPay.com Co., Ltd., Ant Financial Services will be able to

     download a PDF copy of this Order and the separate opinion (once it is filed)

     detailing the Court’s Findings of Fact and Conclusions of Law via electronic mail

     Mr. Di Zhang, Member of the Legal & Compliance Department – IP, at

     di.zd@alipay.com;

  c) delivery of: (i) a PDF copy of this Order and the separate opinion (once it is filed)

     detailing the Court’s Findings of Fact and Conclusions of Law, and (ii) a link to a

     secure website where Alibaba will be able to download a PDF copy of this Order

     and the separate opinion (once it is filed) detailing the Court’s Findings of Fact and

     Conclusions of Law via electronic mail to Ms. Rachel Wang, Legal Counsel,

     Alibaba Group at rachel.wy@alibaba-inc.com and Ms. Yujuan He, Paralegal,

     Alibaba Group at chloe.he@alibaba-inc.com;

  d) delivery of: (i) a PDF copy of this Order and the separate opinion (once it is filed)

     detailing the Court’s Findings of Fact and Conclusions of Law, and (ii) a link to a

     secure website where Payoneer Inc. will be able to download a PDF copy of this

     Order and the separate opinion (once it is filed) detailing the Court’s Findings of

     Fact and Conclusions of Law via electronic mail to Payoneer Inc.’s Customer

     Service Management at customerservicemanager@payoneer.com and Edward

     Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

  e) delivery of: (i) a PDF copy of this Order and the separate opinion (once it is filed)

     detailing the Court’s Findings of Fact and Conclusions of Law, and (ii) a link to a



                                       11
       Case 1:20-cv-01733-MKV Document 23 Filed 05/05/20 Page 13 of 13



              secure website where PingPong Global Solutions Inc. will be able to download a

              PDF copy of this Order and the separate opinion (once it is filed) detailing the

              Court’s Findings of Fact and Conclusions of Law via electronic mail to PingPong

              Global Solutions Inc.’s Legal Department at legal@pingpongx.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

       terms of this Order and any act by them or anyone of them in violation of this Order may

       be considered and prosecuted as in contempt of this Court.

   8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

       of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

       of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.



SO ORDERED.

SIGNED this 5th day of May, 2020, at 4:35 p.m.
New York, New York

                                                         _________________________________
                                                         HON. MARY KAY VYSKOCIL
                                                         UNITED STATES DISTRICT JUDGE




                                                 12
